DETAILED ACTION
This action is in response to the Amendment dated 23 February 2022. Claims 1-3, 9-12 and 15-17 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20210055917A1) in view of KHAKARE et al. (US20210055917A1).

As to claim 1, SHODHAN teaches a computer-implemented method, comprising: executing, by a computing system, a declarative infrastructure provisioner configured to manage provisioning infrastructure resources and deploying artifacts of a cloud computing environment (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provisioning, by the computing system, a first set of infrastructure components based at least in part on a first set of declarative (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploying, by the computing system, a second set of software artifacts based at least in part on a second set of declarative (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and providing, by the computing system, a user interface (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN); presenting: i) a first area presenting first status information corresponding to provisioning operations of the first set of infrastructure components and ii) a second area presenting second status information corresponding to the second set of software artifacts, the first area being adjacent to the second area at the user interface (See Figs. 7I-7J, par. 0044 wherein FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server [and the status areas are adjacent to each other]; as taught by SHODHAN).  
SHODHAN and KHAKARE do not teach in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file.
In similar field of endeavor, KHAKARE teaches in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file (See par. 0069 wherein cloud deploy software generates IaC code in the form of declarative configuration files (e.g., Terraform code); as taught by KHAKARE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN  method to include the teachings of KHAKARE in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file. Such a person would have been motivated to make this combination as dependency on manual design and creation of scripts is inherently error-prone and also requires a significant amount of time and manual resources (KHAKARE, par. 0004).



As to claim 2, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN further teaches wherein the first status information associated with provisioning of the first set of infrastructure components and the second status information associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN).

As to claim 9, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN further teaches generating the user interface to comprise the plurality of user interface elements identifying at least the first status information associated with provisioning the first set of infrastructure components and the second status information associated with deploying the second set of software artifacts (See Fig. 7A, par. 0032 wherein the Home window 710 includes configure panel 711, orchestrate panel 713 and deploy panel 715. Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as not started, in progress, completed, etc.; as taught by SHODHAN).

As to claim 10, SHODHAN teaches a system, comprising one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, causes the system to: execute a declarative infrastructure provisioner configured to manage provisioning infrastructure resources and deploying artifacts of a cloud computing environment (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provision a first set of infrastructure components based at least in part on a first set of declarative (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploy a second set of software artifacts based at least in part on a second set of declarative (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and provide a user interface (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN) presenting: i) a first area presenting first status information corresponding to provisioning operations of the first set of infrastructure components and ii) a second area presenting second status information corresponding to the second set of software artifacts, the first area being adjacent to the second area at the user interface (See Figs. 7I-7J, par. 0044 wherein FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server [and the status areas are adjacent to each other] ; as taught by SHODHAN).  
SHODHAN and KHAKARE do not teach in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file.
In similar field of endeavor, KHAKARE teaches in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file (See par. 0069 wherein cloud deploy software generates IaC code in the form of declarative configuration files (e.g., Terraform code); as taught by KHAKARE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN  method to include the teachings of KHAKARE in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file. Such a person would have been motivated to make this combination as dependency on manual design and creation of scripts is inherently error-prone and also requires a significant amount of time and manual resources (KHAKARE, par. 0004).

As to claim 11, SHODHAN and KHAKARE teach the limitations of claim 10. SHODHAN further teaches wherein the first status information associated with provisioning of the first set of infrastructure components and the second status information associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN). 

As to claim 15, SHODHAN teaches a non-transitory computer-readable storage medium comprising one or more processors and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause a computing device to: execute a declarative infrastructure provisioner configured to manage provisioning infrastructure resources and deploying artifacts of a cloud computing environment (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provision a first set of infrastructure components based at least in part on a first set of declarative (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploy a second set of software artifacts based at least in part on a second set of declarative (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and provide a user interface (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN) presenting: i) a first area presenting first status information corresponding to provisioning operations of the first set of infrastructure components and ii) a second area presenting second status information corresponding to the second set of software artifacts, the first area being adjacent to the second area at the user interface (See Figs. 7I-7J, par. 0044 wherein FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server [and the status areas are adjacent to each other] ; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file.
In similar field of endeavor, KHAKARE teaches in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file (See par. 0069 wherein cloud deploy software generates IaC code in the form of declarative configuration files (e.g., Terraform code); as taught by KHAKARE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN  medium to include the teachings of KHAKARE in accordance with a configuration file comprising declarative statements describing one or more infrastructure resources to be provisioned and one or more software artifacts to be deployed to the cloud computing environment; statements of the configuration file; statements of the configuration file. Such a person would have been motivated to make this combination as dependency on manual design and creation of scripts is inherently error-prone and also requires a significant amount of time and manual resources (KHAKARE, par. 0004).

As to claim 16, SHODHAN and KHAKARE teach the limitations of claim 15. SHODHAN further teaches wherein the first status information associated with provisioning of the first set of infrastructure components and the second status information associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN).

Claims 3-4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of KHAKARE et al. (US20210055917A1) and further view of MORRIS et al. (US20150350021A1).

As to claim 3, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN further teaches presenting, by the computing system, a visual representation of progress corresponding to a phase of a plurality of phases (See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN) each phase of the plurality of phases being associated with provisioning a respective subset of the first set of infrastructure components and deploying a respective subset of the second set of software artifacts to a set of execution targets (See par. 0045 where if the Database server(s), the mid-tier server(s), the Enterprise E1 server(s), etc., are to be deployed on a local network, the user provides input parameters for an on-premise installation. If the required servers are to be deployed on a remote network, the user provides input parameters for a cloud installation. Based on the connectivity information and credentials provided by the user, the multi-platform/cloud services provisioning infrastructure automatically detects whether an on-premise or cloud deployment is indicated, and creates the appropriate objects; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE method to include the teachings of MORRIS wherein each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution. Such a person would have been motivated to make this combination as certain computing infrastructure definitions may include complex sets of many different interoperable services, each of which may have detailed and specific technical configuration requirements (MORRIS, par. 0053).

As to claim 4, SHODHAN, KHAKARE and MORRIS teach the limitations of claim 3. SHODHAN further teaches wherein presenting the visual representation of progress corresponding to the phase comprises presenting, within the visual representation of progress corresponding to the phase, respective indicators of status corresponding to the set of execution targets (See Figs. 7I-7J, par. 0044 where the deploy window 780 displays a deployment status 786 of each component of the software application. FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server; as taught by SHODHAN). The motivation to combine is the same as that used for claim 3.

As to claim 12, SHODHAN and KHAKARE teach the limitations of claim 10. SHODHAN further teaches wherein executing the instructions further causes the system to present a visual representation of progress corresponding to a phase of a plurality of phases (See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN), each phase of the plurality of phases being associated with provisioning a respective subset of the first set of infrastructure components and deploying a respective subset of the second set of software artifacts to a set of execution targets (See par. 0045 where if the Database server(s), the mid-tier server(s), the Enterprise E1 server(s), etc., are to be deployed on a local network, the user provides input parameters for an on-premise installation. If the required servers are to be deployed on a remote network, the user provides input parameters for a cloud installation. Based on the connectivity information and credentials provided by the user, the multi-platform/cloud services provisioning infrastructure automatically detects whether an on-premise or cloud deployment is indicated, and creates the appropriate objects; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE system to include the teachings of MORRIS wherein each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution. Such a person would have been motivated to make this combination as certain computing infrastructure definitions may include complex sets of many different interoperable services, each of which may have detailed and specific technical configuration requirements (MORRIS, par. 0053).

As to claim 17, SHODHAN and KHAKARE teaches the limitations of claim 15. SHODHAN further teaches wherein executing the instructions further causes the computing device to present a visual representation of progress corresponding to a phase of a plurality of phases (See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN), each phase of the plurality of phases being associated with provisioning a respective subset of the first set of infrastructure components and deploying a respective subset of the second set of software artifacts to a set of execution targets (See par. 0045 where if the Database server(s), the mid-tier server(s), the Enterprise E1 server(s), etc., are to be deployed on a local network, the user provides input parameters for an on-premise installation. If the required servers are to be deployed on a remote network, the user provides input parameters for a cloud installation. Based on the connectivity information and credentials provided by the user, the multi-platform/cloud services provisioning infrastructure automatically detects whether an on-premise or cloud deployment is indicated, and creates the appropriate objects; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE non-transitory computer-readable storage medium to include the teachings of MORRIS wherein each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution. Such a person would have been motivated to make this combination as certain computing infrastructure definitions may include complex sets of many different interoperable services, each of which may have detailed and specific technical configuration requirements (MORRIS, par. 0053).
Claims 5, 8, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of KHAKARE et al. (US20210055917A1) and further view of KOVACHEVA et al. (US20180167275A1).

As to claim 5, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN and KHAKARE do not teach identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts; identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact.
In similar field of endeavor, KOVACHEVA teaches identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE method to include the teachings of KOVACHEVA wherein identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts; identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 8, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN and KHAKARE do not teach wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the computing system, a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state.
In similar field of endeavor, KOVACHEVA teaches wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the computing system, a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state (See Fig. 3, par. 0065 regarding the cloud interface 132 used to provision and configure VMs, and when a service supported on a node is reconfigured to support a node change event (such as a “node added” event) using the techniques disclosed herein, the script executed in connection with the node change event can cause the service to be temporarily shut down, can cause a line of code associated with the service to be modified to indicate the presence of the new node, for example, and thereafter, the script can cause the service to be restarted 65; as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE method to include the teachings of KOVACHEVA wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the computing system, a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 13, SHODHAN and KHAKARE teach the limitations of claim 10. SHODHAN and KHAKARE do not teach identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact.
In similar field of endeavor, KOVACHEVA teaches identify a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE system to include the teachings of KOVACHEVA to identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 18, SHODHAN and KHAKARE teach the limitations of claim 15. SHODHAN and KHAKARE do not teach wherein executing the instructions further causes the computing device to: identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. 
In similar field of endeavor, KOVACHEVA teaches identify a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE non-transitory computer-readable storage medium to include the teachings of KOVACHEVA to identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).
As to claim 20, SHODHAN and KHAKARE teach the limitations of claim 15. SHODHAN and KHAKARE do not teach wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state.
In similar field of endeavor, KOVACHEVA teaches wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state (See Fig. 3, par. 0065 regarding the cloud interface 132 used to provision and configure VMs, and when a service supported on a node is reconfigured to support a node change event (such as a “node added” event) using the techniques disclosed herein, the script executed in connection with the node change event can cause the service to be temporarily shut down, can cause a line of code associated with the service to be modified to indicate the presence of the new node, for example, and thereafter, the script can cause the service to be restarted 65; as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE non-transitory computer-readable storage medium to include the teachings of KOVACHEVA wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

Claims 6-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of KHAKARE et al. (US20210055917A1) and further view of ASWATHANARAYANA et al. (US20170041189A1).

As to claim 6, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN further teaches presenting, by the computing system and via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receiving, by the computing system, user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach detecting, by the computing system, a failure in provisioning of at least one infrastructure component of the first set of infrastructure components; and performing, by the computing system, at least one remedial action in response to the user input.
In similar field of endeavor, ASWATHANARAYANA teaches detecting, by the computing system, a failure in provisioning of at least one infrastructure component of the first set of infrastructure components; and performing, by the computing system, at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE method to include the teachings of ASWATHANARAYANA for detecting, by the computing system, a failure in provisioning of at least one infrastructure component of the first set of infrastructure components; and performing, by the computing system, at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).

As to claim 7, SHODHAN and KHAKARE teach the limitations of claim 1. SHODHAN further teaches presenting, by the computing system and via the user interface, an indication of the failure (See figs. 7I-7J, par. 0044 wherein during deployment, the deploy window 780 displays a deployment status 786 of each component of the software application. FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server; as taught by SHODHAN); receiving, by the computing system, user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and performing, by the computing system, at least one remedial action in response to the user input.
In similar field of endeavor, ASWATHANARAYANA teaches detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and performing, by the computing system, at least one remedial action in response to the user input (See Figs. 4-5, par. 0043 wherein the control logic 500 further includes the steps of executing a plurality of verification scripts on each of the plurality of target cloud platforms at step 518, determining if the deployment is successfully completed by validating results of the execution at step 519, and triggering a roll back if the deployment is not successfully completed at step 520; as taught by ASWATHANARAYANA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE method to include the teachings of ASWATHANARAYANA for detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and performing, by the computing system, at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).

As to claim 14, SHODHAN and KHAKARE teaches the limitations of claim 10. SHODHAN further teaches present, via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receive user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. 
In similar field of endeavor, ASWATHANARAYANA teaches detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE system to include the teachings of ASWATHANARAYANA to detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).

As to claim 19, SHODHAN and KHAKARE teach the limitations of claim 15. SHODHAN further teaches present, via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receive user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN and KHAKARE do not teach detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. 
In similar field of endeavor, ASWATHANARAYANA teaches detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN and KHAKARE non-transitory computer-readable storage medium to include the teachings of ASWATHANARAYANA to detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).

Response to Arguments
Applicant argues that ["For at least these reasons, Shodhan has not been shown to disclose each feature of Applicant's amended independent claim 1. Thus, Applicant respectfully submits that independent claim 1 stands allowable at least over Shodhan, and respectfully requests that the rejection of this claim be withdrawn" (Page 12)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.




Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Publication Number
Filing Date
Title
US20190028336A1
2018-07-20
Automatic provisioning of a software development environment
US20210334146A1
2020-06-09
Provisioning set of multi-tenant cloud applications with unified service
US20150058467A1
2014-10-30
Fast provisioning of platform-as-a-service system and method
US11010191B1
2020-10-26
Platform-independent interface for generating virtualized multi-service hardware systems and infrastructure
US8266616B1
2006-05-11
Computer system provisioning using templates
US9535754B1
2015-02-05
Dynamic provisioning of computing resources
US9621435B2
2013-05-31
Declarative and extensible model for provisioning of cloud based services
US11321137B2
2020-08-31
Environment agnostic configuration with a declarative infrastructure provisioner


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        /SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174